Case 1:21-cv-03863-ARR-JRC Document 1 Filed 07/09/21 Page 1 of 9 PageID #: 1



 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 -------------------------------------------------------------------X    DOCKET NO. __________
 CHRISTIAN PAULINO d/b/a MY NEIGHBORS
 GROCERY STORE,
                                                         Plaintiff(s),
                              -against-                                  COMPLAINT

 UNITED STATES OF AMERICA and UNITED
 STATES DEPARTMENT OF AGRICULTURE,
                                                       Defendant(s)
 -------------------------------------------------------------------X


    THE PLAINTIFF, CHRISTIAN PAULINO d/b/a MY NEIGHBORS GROCERY

STORE, by his attorneys, the Law Office of VICTOR J. MOLINA, as and for its Complaint

herein, allege the following:




                                       SUMMARY OF CLAIMS

    1.       This action seeks a de novo judicial review challenging the disqualification from

the Food Stamps Program by the United States Department of Agriculture. See Ai Hoa

Supermarket, Inc. v. United States, 657 F. Supp. 1207, 1208 (S.D.N.Y. 1987); see also 7

C.F.R. § 279.7(a) and a stay of disqualification pending resolution of this matter. The Order

for which review is denoted “Final Agency Decision” and was dated June 14, 2021, by the

U.S.D.A., Food and Nutrition Service Administrative Review Branch in Alexandria, Virginia,

Case Number: C0221389,      captioned MY NEIGHBORS GROCERY STORE, Appellant, v. FNS

Retailer Operations Division, Respondent. The Order was sent via E-mail on June 16, 2021

and delivered on June 16, 2021.

    2.       A retail food store disqualified or fined under the Food Stamp Act may bring an

action for judicial review challenging the penalty by filing a complaint against the United

States in federal district court within 30 days of receipt of the decision. See 7 C.F.R. §

279.7(a). The 30-day period runs through July 16, 2021.
Case 1:21-cv-03863-ARR-JRC Document 1 Filed 07/09/21 Page 2 of 9 PageID #: 2



    3.      The district court shall determine the validity of the penalty in a trial de novo. See

7 C.F.R. § 279.7(c).

                               JURISDICTION AND VENUE

    4.      This action arises under 7 C.F.R. § 279.7.

    5.      This court has original jurisdiction over this action under 7 C.F.R. § 279.7(a).

Venue is properly established in the EASTERN DISTRICT of New York pursuant to 7 C.F.R.

§ 279.7(a) as an aggrieved party may obtain judicial review of a determination by filing a

complaint against the United States in the U.S. district court for the district in which the

owner resides or is engaged in business. Here, both MY NEIGHBORS GROCERY STORE

and CHRISTIAN PAULINO are residents within the jurisdiction of the U.S. EASTERN

DISTRICT of New York.

                                           PARTIES

    6.      Plaintiff CHRISTIAN PAULINO d/b/a MY NEIGHBORS GROCERY STORE is

a New York individual with principal place of business 901 40th Avenue, Long Island City,

NY 11101. The United States allows suits against the United States in the U.S. district court

for the district in which the owner resides or is engaged in business under 7 C.F.R. § 279.7(a).




                                 FACTUAL BACKGROUND

    7.      CHRISTIAN PAULINO is the proprietor of a business with the trade name, MY

NEIGHBORS GROCERY STORE

    8.      CHRISTIAN PAULINO d/b/a MY NEIGHBORS GROCERY STORE, denies

the allegations raised by the United States Department of Agriculture, against the retailer. The

chronology of events pertaining to the U.S.D.A.’s administrative action against the retailer are

not in dispute. The U.S.D.A. Food and Nutrition Service, New York Field Office, issued a

Charging Letter dated April 6, 2021, whereby the Department charged MY NEIGHBORS
Case 1:21-cv-03863-ARR-JRC Document 1 Filed 07/09/21 Page 3 of 9 PageID #: 3



GROCERY STORE with misuse of SNAP benefits in violation of 7 C.F.R. 278.2(a) of the

Supplemental Nutrition Assistance Program (“SNAP”) regulations.It is important to note that

the agency did not charge the defendants with trafficking in violation of 7 C.F.R. 278.6(e)(1).

    9.      CHRISTIAN PAULINO and MY NEIGHBORS GROCERY STORE promptly

denied the allegations raised and applied for a hardship civil money penalty (CMP), in lieu of

any suspension or disqualification, pursuant to Section 278.6(f)(1) of the Regulations in a

letter sent on April 13, 2021, via Fax and Mail to the U.S.D.A., New York Field Office.

Attached to the letter were records of SNAP training sessions attended by employees.

    10.     In a letter dated April 19, 2021, the FNS Retailer Operations Division

acknowledged receipt of Plaintiff’s Reply and notified Plaintiff that it had determined that

violations had occurred at the establishment, and that a six-month period of disqualification

from participating in SNAP was warranted. The Disqualification letter also stated that

Plaintiff was ineligible for a hardship CMP.

    11.     By letter dated April 24, 2021, Plaintiff timely sent a Request for Administrative

Review to the U.S.D.A., Food and Nutrition Service Administrative Review Branch, in

Alexandria, Virginia. CHRISTIAN PAULINO and MY NEIGHBORS GROCERY STORE

challenged the disqualification issued by the Field Office. On or about May 8, 2021, the

U.S.D.A., Food and Nutrition Service acknowledged Plaintiff’s timely submission of the

Request for Administrative Review.

    13.     In a decision denoted “Final Agency Decision,” dated June 14, 2021 and sent via

E-mail on June 16, 2021 and delivered on June 16, 2021, the U.S.D.A., Food and Nutrition

Service Administrative Review Branch in Alexandria, Virginia, sustained the decision of the

Field Office imposing a six-month disqualification of MY NEIGHBORS GROCERY STORE

from participating in the SNAP Program. Proof of Delivery information, including tracking

information from UPS.com is attached as CHRISTIAN PAULINO d/b/a MY NEIGHBORS

GROCERY STORE has exhausted her administrative appeals and now seeks a de novo
Case 1:21-cv-03863-ARR-JRC Document 1 Filed 07/09/21 Page 4 of 9 PageID #: 4



judicial review challenging the disqualification from the Food Stamps Program by the United

States Department of Agriculture.

    15.     The complaint must be filed within 30 days after the date of delivery or service

upon the firm of the notice of determination of the designated reviewer in accordance 7

C.F.R. § 279.7(a). The 30-day period runs through July 16, 2021.

               THE DECISION IS BASED ON ERRONEOUS FINDINGS

                              AND AN ABSENCE OF FACTS

    16.     The Final Agency Decision states that “Retailer Operations Division charged the

Appellant firm with accepting SNAP benefits in exchange for merchandise which included

common ineligible non-food items in violation of 7 CFR § 278.2(a).”

    17.     The reports cited in the Decision are deficient in that they fail to clearly establish

that any ineligible items were sold in exchange for SNAP benefits. First, there were allegedly

four visits in which investigators from the FNS Department visited the store as part of their

undercover “sting” operation. FNS alleges that in those visits there were violations warrant a

disqualification period of 6 months. The Department provides a “Report of Positive

Investigation” from an “Investigator” whose name is redacted. Not only is the investigator’s

identity redacted, but the Report does not show evidence of any signature.

    18.     The Individual Investigative Transaction Reports, delineated as Transactions “A,”

“B,” “C,” and “D” are also deficient.” The reports are ambiguous. The investigator, in his

written statement makes no specific claim of any non-eligible items being purchased in

exchange for SNAP benefits. There’s only a tangential statement that “The clerk made no

mention of the non-food item being purchased using SNAP benefits.” The second page of

each Transaction Report shows that several items were presented for purchase, but prices are

show for only some of the items. So it is impossible to tell if any ineligible items were

charged to the FNS SNAP accounts.
Case 1:21-cv-03863-ARR-JRC Document 1 Filed 07/09/21 Page 5 of 9 PageID #: 5



    19.     The investigator acknowledges in Transaction report “D,” that he attempted to

obtain cash from the store in exchange for SNAP benefits, but it each case, he was rebuffed

by the store clerk.

    20.     FNS also redacted the name of the investigator and even the time of day when the

purchases were made, making it difficult for the respondent (the plaintiff herein) to track

down the transactions for his response.

    21.     Plaintiff respectfully submits that that raised questions about the accuracy of the

investigation and the report. The U.S.D.A. is the party with access to the E.B.T. records and

the U.S.D.A. certainly could have provided evidence of the amount—if any—that plaintiff

allegedly charged for these ineligible items. The absence of an indication of the price paid

leaves it completely unclear whether the item was charged to the E.B.T. account at all.

    22.     CHRISTIAN PAULINO d/b/a MY NEIGHBORS GROCERY STORE has

exhausted her administrative appeals and now seeks a de novo judicial review challenging the

disqualification from the Food Stamps Program by the United States Department of

Agriculture.

    23.     The complaint must be filed within 30 days after the date of delivery or service

upon the firm of the notice of determination of the designated reviewer in accordance 7

C.F.R. § 279.7(a). This complaint and Order to Show Cause are filed within that deadline.




    WHEREFORE, the plaintiffs request that the Court grant the following relief:

    1.      That the Court stay the disqualification of Plaintiffs from the SNAP program

pending a hearing on this matter.

    2.      That the Court grant a de novo judicial review challenging the disqualification of

Plaintiffs from the SNAP Program by the United States Department of Agriculture as under

the Food Stamp Act, the validity of the administrative decision is reviewed de novo (7
Case 1:21-cv-03863-ARR-JRC Document 1 Filed 07/09/21 Page 6 of 9 PageID #: 6



C.F.R.§ 279.7(c); see also Ai Hoa Supermarket, Inc. v. United States, 657 F. Supp. 1207,

1208 (S.D.N.Y. 1987).

    3.       Grant such and other relief as the Court may deem proper.

Dated: Bronx, New York

         July 9, 2021


                                                   Benjamin Sharav
                                                   BS-8536
                                                   Law Office of VICTOR J. MOLINA
                                                   VJM-1741
                                                   Attorney for Plaintiffs
                                                   930 Grand Concourse, Ste. 1A
                                                   Bronx, NY 10451
                                                   Tel.: (718) 401-1600
Case 1:21-cv-03863-ARR-JRC Document 1 Filed 07/09/21 Page 7 of 9 PageID #: 7




 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 -------------------------------------------------------------------X    DOCKET NO. __________
 CHRISTIAN PAULINO d/b/a MY NEIGHBORS
 GROCERY STORE,
                                                           Plaintiffs,
                              -against-                                  VERIFICATION

 UNITED STATES OF AMERICA and UNITED
 STATES DEPARTMENT OF AGRICULTURE,
                                                       Defendant(s)
 -------------------------------------------------------------------X

STATE OF NEW YORK                  }
                                       }SS:
 COUNTY OF NEW YORK                       }

           Benjamin Sharav, hereby attests under awareness of the penalties for perjru:

      1.         I am the attorney for Christian Paulino, owner of MY NEIGHBORS
     GROCERY STORE, and the plaintiff in this action.

      2.         I have prepared the within complaint and know the contents thereof. The
     contents are true to my knowledge, based on discussions with the plaintiff and review of
     documents, except as to those matters therein stated be on information and belief, and as
     to those matters, I believe them to be true.

      3.         I make this verification because the plaintiff is not in the county where the
     attorneys offices are located. Signed, notarized verification from Plaintiff shall be
     provided at later time.

Dated: New York, NY
       July 9, 2021




                                                            BENJAMIN SHARAV
Case 1:21-cv-03863-ARR-JRC Document 1 Filed 07/09/21 Page 8 of 9 PageID #: 8




 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 -------------------------------------------------------------------X    DOCKET NO. __________
 CHRISTIAN PAULINO d/b/a MY NEIGHBORS
 GROCERY STORE,
                                                           Plaintiffs,
                              -against-                                  VERIFICATION

 UNITED STATES OF AMERICA and UNITED
 STATES DEPARTMENT OF AGRICULTURE,
                                                       Defendant(s)
 -------------------------------------------------------------------X

STATE OF NEW YORK                   }
                                    }SS:
COUNTY OF BRONX                     }

           CHRISTIAN PAULINO, being duly sworn, deposes and states:

      4.         I am the owner of MY NEIGHBORS GROCERY STORE, and the plaintiff in
     this action.

      5.         I have read the within complaint prepared by my attorney and know the
     contents thereof. The contents are true to my knowledge, except as to those matters
     therein stated be on information and belief, and as to those matters, I believe them to be
     true.

Dated: Long Island City, N.Y.



                                                            /S
                                                            CHRISTIAN PAULINO


 Subscribed and sworn to before me
 on ______________, 2021


 Victor Molina
 Notary Public, State of New York
 No. 02MO6249338
 Qualified in BRONX COUNTY
 Commission Expires 11/07/2023
Case 1:21-cv-03863-ARR-JRC Document 1 Filed 07/09/21 Page 9 of 9 PageID #: 9



                            UNITED STATES DISTRICT COURT
                                                     for the
                               EASTERN DISRTICT OF NEW YORK
 -----------------------------------------------------------X
 CHRISTIAN PAULINO d/b/a MY NEIGHBORS
 GROCERY STORE,
                                                               DOCKET NO. 2021 CV __________
                                                 Plaintiff(s),
                           -against-

 UNITED STATES OF AMERICA,                                         COMPLAINT
                                                  Defendant
 -----------------------------------------------------------X




                                    Law Office of VICTOR J. MOLINA
                                                VJM-1741
                                          Attorney for Plaintiffs
                                      930 Grand Concourse, Ste. 1A
                                            Bronx, NY 10451
                                          Tel.: (718) 401-1600




 To: United States Attorney’s Office                            United States Department of Agriculture
     EASTERN DISTRICT of New York                               Food and Nutrition Service
     Civil Division                                             Administrative Review Branch
     271 Cadman Plaza East                                      1320 Braddock Place, Room 5042
     Brooklyn, NY 11201                                         Alexandria, VA 22314
     Tel.: (718) 254-7000
     Fax.: (718) 254-6089
